UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                        CAMPANELLA, HERRING, and PENLAND
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                   First Lieutenant VANMANY K. FERGUSON
                          United States Army, Appellant

                                   ARMY 20140957

                       8th Theater Sustainment Command
                        Gregory A. Gross, Military Judge
  Colonel Anthony T. Febbo, Staff Judge Advocate (pretrial and recommendation)
   Lieutenant Colonel LaJohnne A. W. Morris, Staff Judge Advocate (addendum)

For Appellant: Captain Katherine L. DePaul, JA; Gary Myers, Esquire (on brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA; Major Melissa Dasgupta
Smith, JA (on brief).


                                      26 July 2017

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

PENLAND, Judge:

       An officer panel sitting as a general court-martial convicted appellant,
contrary to her pleas, of one specification of conspiracy to commit larceny, one
specification of desertion, one specification of making a false official statement, one
specification of larceny, and one specification of committing fraud against the
United States, in violation of Articles 81, 85, 107, 121, and 132, and Uniform Code
of Military Justice, 10 U.S.C. §§ 881, 885, 907, 921, 932 (2006 and 2012)
[hereinafter UCMJ]. The officer panel sentenced appellant to be dismissed from the
service, confined for five years, and to forfeit all pay and allowances. The
convening authority approved only so much of the adjudged sentence as provided for
a dismissal, confinement for four years and nine months, and total forfeitures.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises three assignments of error, which merit neither discussion nor relief. We have
also considered those matters personally raised by appellant pursuant to United
States v. Grostefon, 12 M.J. 431 (C.M.A. 1982) and find them to be without merit.
FERGUSON—ARMY 20140957

        On 5 July 2017, this court ordered the government to obtain Court-Martial
Convening Order (CMCO) number 11, dated 10 December 2014, which is missing
from the record. Major (MAJ) JR was the chief of military justice (COJ) at the time
and signed CMCOs 3, 8, 9, and 10, which are in the record of trial. The government
was not able to find a signed copy of CMCO 11, but has provided this court with an
unsigned copy of CMCO 11 and MAJ JR’s affidavit, in which he recalls signing
CMCO 11. Additionally, the military judge discussed CMCO 11 on the record. We
agree with the government that while “the absence of CMCO 11 from the record of
trial is a symptom of disorganization within the military justice and court reporter
offices in 2014, ultimately it was not a significant omission from the record.” This
is evident in light of the detailed discussion contained in the record regarding the
convening order by number as well as “the complete lack of impact on the seating of
the members and the trial itself.”

                                  CONCLUSION

      The findings of guilty and the sentence are AFFIRMED.

      Senior Judge CAMPANELLA and Judge HERRING concur.

                                         FORTHE
                                        FOR  THECOURT:
                                                 COURT:




                                        MALCOLM
                                         MALCOLMH.H.SQUIRES,
                                                         SQUIRES,JR.
                                                                  JR.
                                        Clerk
                                         ClerkofofCourt
                                                   Court




                                         2